NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-5021


                                 OTI AMERICA, INC.,

                                                      Plaintiff-Appellant,

                                           v.


                                  UNITED STATES,

                                                      Defendant-Appellee.


        William M. Weisberg, Sullivan & Worcester LLP, of Washington, DC, argued for
plaintiff-appellant. With him on the brief was Orlando Vidal. With him on the brief were
Pamela Smith Holleman, Beth L. Jacobson, and Joyce L. Tong, of Boston,
Massachusetts.

       Donald E. Kinner, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With him on the brief were Peter D. Keisler, Assistant Attorney
General, Jeanne E. Davidson, Director, and Richard B. Evans, Trial Attorney. Of
counsel on the brief was Jennifer R. Seifert, Assistant General Counsel, United States
Government Printing Office, Washington, DC.

Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                           NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                               2007-5021


                                        OTI AMERICA, INC.,

                                                                  Plaintiff-Appellant,

                                                    v.

                                          UNITED STATES,

                                                                  Defendant-Appellee.

                                           Judgment


ON APPEAL from the UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).              06-CV-571

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


    Per Curiam (MICHEL, Chief Judge, LOURIE, Circuit Judge, and ROBERTSON*, District
                                        Judge).

                                AFFIRMED. See Fed. Cir. R. 36.

                                                         ENTERED BY ORDER OF THE COURT



DATED July 12, 2007                                   /s/ Jan Horbaly
                                                      Jan Horbaly, Clerk




*
 Honorable James Robertson, District Judge, United States District Court for the District of Columbia,
sitting by designation.